Citation Nr: 1521932	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-44 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from October 1972 to August 1975.

The matter is before the Board of Veterans' Appeals (Board) on appeal from November 2007 and July 2009 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board notes that the Veteran's file was transferred to the RO in Des Moines, Iowa. 

The Veteran testified before a Decision Review Officer (DRO) in June 2011.  The Veteran also testified before the undersigned in June 2013.  Both transcripts have been associated with the claims file. 

In a December 2013 decision, the Board remanded the appeal for further development.  

This case was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals the June 2013 hearing transcript.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran had in-country service in the Republic of Vietnam, or was otherwise exposed to herbicides during his period of active service. 

2.  The Veteran's currently diagnosed diabetes mellitus cannot be presumed to be due to exposure to herbicides in service and did not manifest during, or as a result of, active military service.

3.  The probative evidence of record shows that the Veteran's current low back disability did not manifest during, or as a result of military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the notice requirements were accomplished by a letter sent in August 2006, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records, personnel records, post-service VA and private treatment records, and the Social Security Administration (SSA) records have been associated with the claims file.  The Board notes that several attempts were made to obtain additional VA and private treatment records.  The RO issued Formal Findings of Unavailability in August 2011 and July 2012 regarding VA treatment records.  Additionally, the Veteran indicated at the June 2013 Board hearing that he was unsuccessful in obtaining outstanding private records as they had been destroyed.  Therefore, the Board finds that an additional remand for outstanding records is not necessary.  

The Veteran was afforded a VA examination in November 2007 and an addendum opinion in February 2014.  The Board finds the February 2014 VA opinion is adequate because it is based on the Veteran's medical history and file and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board acknowledges a September 2007 statement in which the Veteran asserted that the x-ray at the VA examination was not sufficient and he should be afforded a magnetic resonance imaging (MRI) to show his disability.  However, the Board finds that an additional remand is not necessary as the Veteran's claim turns on the etiology of his disability, not whether he has a current disability.  The Board also notes that in the February 2014 VA addendum opinion the examiner mistakenly noted the 1986 treatment date was only referred to in another treatment note.  However, the Board finds that this error does not change the examiner's underlying rationale and therefore the opinion is still adequate.  

The Board notes that the Veteran has not been afforded a VA examination in regards to his claim for diabetes mellitus.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  The Veteran's only contention is that his diabetes was caused by in-service herbicide exposure.  As the VA regulation provides the requisite nexus between the claimed disability and in-service herbicide exposure, it is not necessary to obtain a VA opinion. 

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in June 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here the undersigned specifically noted the issues on appeal, explained the evidence necessary to substantiate the Veteran's claims, clarified the nature of post-service treatment and whether those records were available, and suggested the submission of lay statements.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

Additionally, the Board finds that the RO has substantially complied with the December 2013 remand directives which included associating the research findings from the Joint Services Records Research Center (JSRRC) regarding Navy and Coast Guard Ships During the Vietnam Era with the claims file and obtaining an addendum opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Diabetes Mellitus

The Veteran contends that his diabetes mellitus is related to in-service herbicide exposure.  The Veteran has asserted in-country service and that the USS Thomaston sailed "up and down the Saigon River".  See May 2007 statement; see also June 2011 DRO hearing.  The Veteran has also asserted that he was exposed to herbicides while stationed aboard the USS Thomaston during Operation Frequent Wind in April 1975.  See Board Hearing transcript; see also DRO hearing transcript.  Specifically, the Veteran contends that he was exposed to herbicides when he came in contact with people and equipment from the Republic of Vietnam during Operation Frequent Wind, including that the people had a distinct odor.  Id.   

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

Turning to the evidence of record, the Veteran has a current diagnosis of diabetes mellitus as evidence by a January 2001 private treatment record.  

In regards to whether the Veteran was exposed to herbicides during his service, a review of the Veteran's DD-214 and DD-215 reveals that the Veteran was a member of the Navy and his military occupational specialty (MOS) was SM-0000 or signalman.  The Veteran also received the National Defense Service Medal, Vietnam Service Medal with 1 Bronze Star, Armed Forces Expeditionary Medal (Eagle Pull), Humanitarian Service Medal with 1 Bronze Star (Operation Eagle Pull and Frequent Wind), Meritorious Unit Commendation Ribbon, and the Navy Unit Commendation Ribbon.  The Veteran's personnel file reveals that he was assigned to the USS Cayuga from January 4, 1973, to October 8, 1974, and the USS Thomaston from August 8, 1974, to May 13, 1975.  The Veteran was also temporarily assigned to the USS Peoria from October 24, 1974, to November 16, 1974.  The Veteran's personnel records are absent of any notations as to missions or stops in Vietnam.  

A July 2007 Personnel Information Exchange System (PIES) response noted the inability to determine whether the Veteran served in the Republic of Vietnam.  It was noted that the Veteran's records indicated that he participated in Operation Frequent Wind while aboard the USS Thomaston (LSD-28) from April 29, 1975, to April 30, 1975.  

In May 2009, the RO issued a formal finding on lack of information required to verify service in the Republic of Vietnam, or exposure to Agent Orange during the Veteran's military service.  

A history of the USS Thomaston, added to the claims file in June 2011, shows that during Operation Frequent Wind, the USS Thomaston received 811 Vietnamese, American, and other refugees as part of the evacuation of Saigon.  

A July 2011 response from the JSRRC notes that the 1975 history for the USS Thomaston does not document that the ship docked, transited inland waterways or that personnel stepped foot in the Republic of Vietnam.  The response shows that in April 1975, the ship is recorded as operating in the Gulf of Siam and the South China Sea off the coast of Vietnam.  The ship was briefly anchored three and a half miles off the coast of An Thoi, Republic of Vietnam in April 1975.  There are reports of helicopters arriving and departing with no destinations or passenger names recorded.  The response also noted that the USS Peoria did not enter Vietnamese waters in October or November 1974.  The response also noted that the USS Cayuga was not in Vietnamese waters in 1974.  

In January 2014 a Memorandum for the Record regarding JSRRC Statement on Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era was added to the claims file.  The memorandum noted that in the course of its research efforts, the JSRRC has reviewed numerous official military documents, ship histories, deck logs, and other sources of information related to Navy Coast Guards Ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  The memorandum noted that to date, the JSRRC has found no evidence that indicated Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC can provide no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  

A review of the Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated December 2014, shows that the USS Cayuga and USS Peoria are not included on the list of vessels.  The USS Thomaston was listed as a ship operating temporarily on Vietnam's inland waterways.  It was specifically noted as conducting dredge lift on Saigon River during November 1964.  The USS Thomaston was also noted as a ship operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore and conducting numerous troop and supply landings with small boats at Da Nang, Cam Ranh Bay, Song Co Chien River area, and Cua Viet River area from 1965 to 1972.  It was noted that there was no Agent Orange exposure for the 1975 operations.   
Based on the evidence above, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides during his military service.  

In regards to the Veteran's assertions of in-country service and the USS Thomaston sailing up and down the Saigon River, the Board finds the Veteran's assertions are not supported by the more probative contemporaneous service records and relevant documentation.  First, the Board acknowledges that the Veteran is in receipt of the Vietnam Service Medal.  However, the award of this medal was not made exclusively to those veterans who set foot in Vietnam.  Additionally, the Veteran's military personnel records are absent of any notations as to missions or stops in Vietnam.  Also, during the Veteran's service none of the ships the Veteran was aboard sent crew to shore or docked at harbor.  Specifically, the evidence of record shows that during the time the Veteran was stationed aboard the USS Cayuga and the USS Peoria neither entered Vietnamese waters.  Also, while the Veteran was aboard the USS Thomaston, it was recorded as operating off the coast of Vietnam and being briefly anchored three and a half miles off the coast of An Thoi, Republic of Vietnam.  The ship was also specifically noted as not having Agent Orange exposure during 1975 operations.  Furthermore, the Veteran has not asserted that he actually stepped foot in Vietnam.  

In regards to the Veteran's assertions that he was exposed to herbicides by coming in contact with people and equipment evacuated from Saigon, the Veteran is competent to report that those evacuated from the Republic of Vietnam had a strong odor.  The Board, however, finds the conclusion that the JSRRC cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam and the fact that the JSRRC can provide no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era, to be more probative to this issue.  As stated in the memorandum, in the course of its research efforts, the JSRRC has reviewed numerous official military documents, ship histories, deck logs, and other sources of information related to Navy Coast Guards Ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era in reaching these conclusions.  

As stated above, the presumption of herbicide exposure is reserved for those veterans who stepped foot on the landmass of the Republic of Vietnam or served aboard designated ships during designated periods of time.  Here, the evidence of record does not establish the Veteran meets either criterion.  As such, the Board finds that the Veteran is not entitled to a presumption of service connection due to herbicide exposure for his diabetes mellitus.  38 U.S.C.A. § 1116(a)(2), 38 C.F.R. §§ 3.307, 3.309(e).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

First, the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of diabetes.  The Veteran also does not assert that he had symptoms in-service or was diagnosed in-service.   

Additionally, the only evidence of record relating the Veteran's diabetes mellitus in any way to his military service are the Veteran's own lay statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of diabetes mellitus, falls outside the realm of common knowledge of a lay person because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his diabetes mellitus requires medical expertise that the Veteran has not demonstrated.  See Jandreau, 492 F. 3d 1372, 1376.  As such, the Board cannot assign any probative weight to the Veteran's assertions that his diabetes is in any way related to his military service. 

Finally, the Board has properly afforded consideration based on presumptive service connection and continuity of symptomatology for the Veteran's diabetes mellitus, as diabetes mellitus is included in the enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, supra.  However, the Veteran does not contend, and the evidence of record does not show, that the Veteran has had continuous symptoms since service that are related to his diabetes, or that his diabetes disease manifested to a compensable degree within one year after his discharge from service.  As stated above, the Veteran was not diagnosed with diabetes mellitus until January 2001.  38 C.F.R. §§ 3.304, 3.307(a) and 3.309(a). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for diabetes.




Low Back Disability

The Veteran contends that his low back disability is due to the wear and tear of manual labor in-service, including lifting, bending, and twisting.  He contends that he suffered from back pain throughout his active service and continued to experience such pain to the present.  See June 2013 Board hearing transcript.  

The Veteran has a current diagnosis of degenerative disc disease of the lumbar spine with intermittent lower extremity radiculopathy as evidenced by the November 2007 VA examination.  

A January 1973 service treatment record shows that the Veteran was treated for dull pain in the lower back since reporting on aboard.  The examiner noted that the Veteran was on deck force and had trouble sleeping.  The examiner noted that it "existed to some degree prior to enlistment in the Navy".  The examiner prescribed Robaxin, further evaluation on return to Long Beach and Tylenol.  

The Veteran's service treatment records reveal that after 1973 the Veteran was treated for stomach cramps, bumps in the pubic area, depression, and pain in the right elbow.  The Veteran's August 1975 separation report of medical history shows that the Veteran's spine and other musculoskeletal were noted as normal.  

VA treatment records dated January 1977 to February 1977 are absent of any complaints, treatment, or diagnosis of a low back disorder.  The Veteran was treated for a furuncle on the right thigh and an infected right big toe.  

A December 1980 VA treatment record is absent of any complaints, treatment, or diagnosis of a low back disorder.  The Veteran was treated for a sebaceus cyst.   

A February 1986 VA treatment record shows the Veteran strained his back unloading heavy material from a truck.  The examiner noted that the Veteran's occupation was carpet truck loader.  The examiner noted that the Veteran twisted his back while lifting a carpet on his shoulder on the job on February 12, 1986.  The examiner noted that there was no radiation to the legs.  The examiner also noted that the Veteran wished to file a disability form.  The examiner diagnosed a low back strain.  

A March 1986 VA treatment record shows that the Veteran was seen for a back injury.  The examiner again noted that the Veteran's occupation was carpet truck loading.  The examiner noted that the Veteran twisted his back on February 12, 1986, on the job and the Veteran wished to apply for disability.  The Veteran reported that he was not able to go back to work because of low back pain.  The examiner diagnosed a low back strain.  

An April 1991 VA treatment record shows that the Veteran was treated for low back pain radiating down the left leg.  

The Veteran's May 1991 reenlistment report of medical history shows that the Veteran denied arthritis, rheumatism, or bursitis; bone, joint or other deformity; and recurrent back pain.  The May 1991 reenlistment report of medical examination noted the Veteran's spine and other musculoskeletal were normal.  

Private treatment records dated October 1991 to May 2001 show that the Veteran was noted as having chronic back pain in December 1991 and an exacerbation of back pain in January 1998.  

VA treatment records dated May 1993 to February 2014 show that the Veteran reported lower backaches and spasms at times and was treated for chronic back pain.  

Private treatment records dated December 1995 to September 2000 show that the Veteran was noted as having a long history of back pain and was treated with lumbar epidural steroid injections.   

The Veteran was afforded a VA examination in November 2007.  The Veteran reported that his initial back injury and back pain began in 1993 and he had x-rays which showed that he had degenerative disc disease.  The Veteran continued to have low back pain and received epidural injections beginning in 1996.  The examiner noted that the Veteran was seen again in October 2000 for follow-up.  The examiner noted the January 1973 service treatment record in which the Veteran was seen for low back pain but there was no specific diagnosis made except for lumbar pain.  The examiner noted that the Veteran was given Tylenol and instructed to follow-up.  The examiner noted that from 1973 to 1996, or 20 plus years; there was no back pain or treatment for back pain seen in the medical records.  The examiner concluded that as the Veteran was seen one time for some low back pain and his medical records have been silent until 1996, it was less likely than not that the Veteran's injury in the military is related to his present radicular symptoms.  The examiner explained that he had no radicular symptoms while in the military and therefore he did not have any type of herniated disc in-service.   

A January 2008 private treatment record shows that the Veteran reported low back pain for almost 20 years.  The Veteran reported that the pain began without precipatating or traumatic event.  

A February 2008 VA treatment record shows that the Veteran reported an onset date of 1986.  

In a July 2013 statement, the Veteran's brother stated that to the best of his knowledge the Veteran's back pain initially started while in the Navy and continues to the present time.  

At the June 2013 Board hearing, the Veteran testified that he was diagnosed with arthropathy in service and that he did not want to report his back pain because he feared a medical discharge.  The Veteran also reported that he was treated for extreme pain in 1986.  The Veteran also asserted that he did not injure his back again after service.  

In a February 2014 VA addendum opinion, the examiner concluded that the Veteran's low back disability was less likely than not incurred in or caused by military service.  The examiner noted that in January 1973 the Veteran was seen for an episode of dull low back pain, which he reported predated service.  The examiner noted that there was no follow-up and no further issue.  The examiner noted the Veteran's August 1975 separation examination was negative for any medical problems.  The examiner noted that then there was an almost 20 year gap of time in which there is little to no corroborating medical records.  The examiner noted that in 1993 the Veteran was admitted to the hospital overnight for swollen throat/uvula.  The examiner noted that a nurse's note mentions "back spasms at times", not noted as current, and the Veteran was formerly taking Feldene but was out for a couple of months.  The physician notes from the emergency room and admitting physician only noted hypertension as a past medical problem.  The examiner noted that the Veteran was not treated for back pain at this time, it was mentioned in passing but not treated and was not the reason for the Veteran seeking medical care.  The examiner noted that the May 1991 reenlistment examination noted no back issues.  Treatment records from 1995, 1996, 2000, and 2001 show medical visits and steroid injections.  

The examiner also noted that at the 2007 VA examination the Veteran stated that the initial injury was in 1993.  The examiner also noted that in January 2008 the Veteran stated he had back pain for "almost twenty years", indicating that his back pain would have started around 1988 at its earliest.  The examiner also noted that in February 2008 the Veteran stated that his low back problem began in 1986.  The examiner also explained that the date in 1986 is mentioned in 2008 in a note.  The examiner explained that the Veteran had one incident of low back pain reported in 1973, with no followup and no mention on examination as a chronic issue.  The examiner noted that the earliest the Veteran references low back pain varies from 1986 to 1993, long after leaving the service and with no medical record to corroborate chronicity.  The examiner further explained that without evidence demonstrating a chronic condition in the service, she could not find that the Veteran had any back condition leaving the service, much less that his current degenerative disease is related to service.  

Based on the above, the Board finds the most probative evidence of record is against a finding that the Veteran's current low back disability is related to his military service.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the Board finds the February 2014 VA addendum opinion, to be highly probative to the issue at hand.  The VA examiner indicated that the Veteran's low back disability was less likely than not incurred in or caused by military service, and the examiner noted that without evidence demonstrating a chronic condition in the service, the examiner could not find that the Veteran had any back condition leaving the service, much less that his current degenerative disease is related to service.  Thus, there is no objective evidence to render a finding that the Veteran's current low back disability is a continuing disease process of symptomatology noted in service.  The February 2014 opinion was provided by a staff physician who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the conclusions are shown to have been based upon a review of the Veteran's claims file and acknowledgement of the Veteran's reported lay history.  The Board finds that the 2014 VA medical opinion is dispositive of the nexus question presented in this case. 

The Board acknowledges the Veteran's assertions that his low back disability is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the nature and etiology of degenerative changes of the lumbar spine, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his currently diagnosed degenerative changes associated with his lumbar spine are etiologically related to in-service back pain requires medical expertise that the Veteran has not demonstrated because degenerative changes of the spine can have different causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board cannot assign probative weight to the Veteran's assertions to the extent that they may be construed as a nexus opinion on whether his currently diagnosed low back disability is related to his military service.  

In regards to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's degenerative joint disease is properly afforded such consideration, as arthritis is one of the enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  The Board acknowledges the Veteran's assertions that his low back has continuously bothered him since service.  The Board again notes that the Veteran is competent to report the onset of his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board cannot find the Veteran's assertions credible because his current assertions are inconsistent with earlier statements the Veteran made regarding the date of onset of his symptoms.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Here, the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of a back disorder after January 1973.  The Board acknowledges that the Veteran has reported that he did not seek treatment because he did not want to complain and he feared a medical discharge.  However, after January 1973 the Veteran was treated for stomach cramps, bumps in the pubic area, depression, and pain in the right elbow.  Additionally, the next report of low back pain is seen in February 1986 after the Veteran injured himself at work lifting a carpet.  At the Board hearing, the Veteran denied any post-service back injuries.  The Board notes that the medical evidence during this time shows that the Veteran was treated for a furuncle on the right thigh, an infected right big toe, and a cyst.  The medical evidence of record shows that after 1986 the Veteran was repeatedly treated for low back pain.  However, the Veteran did not report that his back pain dated back to service.  Instead, the Veteran reported the onset to be anywhere from 1986 to 1993.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Therefore, the Board cannot find credible that the Veteran suffered from continued symptoms of back pain in service and ever since service.  In so finding, the Board cannot find that the Veteran's brother's statement constitutes probative evidence that the Veteran has suffered from continued chronic back pain ever since service.  Rather, the weight of the evidence tends to show significant gaps in time between the in-service complaint of back pain and post-service chronic back problems which tends to show that post-service chronic back problems are not continuous disease processes of the in-service back pain but rather represent a separate and distinct disease process related to post-service events.  As such, the Board finds that there is no credible lay evidence of continuity of symptomatology since service. 

Furthermore, there is no credible evidence of record that the Veteran's degenerative joint disease of the lumbar spine manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with a low back disability until many years after service.  The Board notes that the Veteran reported that when he injured his back in January 1973, the examiner told him he had arthropathy.  However, the Board finds the contemporaneous January 1973 service treatment record, which did not diagnose any disorder, to be more probative.   

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. 38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for a low back disability is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


